                                                                    Pageby1 ofYH
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 FILED      11                       D.C.



                                                                                            Nov 8, 2018
                                                                                       STEVEN M. LARIMORE
                                                                                       CLERK U.S. DIST. CT.
                             UNITED STATES DISTRICT COURT                               S.D. OF FLA. -MIPMI
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No.    18-20874-CR-CQQKE/GQQDMAN
                                           18 u.s.c. § 1349
                                           18 u.s.c. § 1343
                                           18 U.S.C. § 982(a)(l)(C)



  UNITED STATES OF AMERICA

  vs.

  MERKOURIOS ALEXOPOULOS and
  SABRINA SCHNEKKER,

                Defendants.


                                           INDICTMENT

         The Grand Jury charges that:

                                   GENERAL ALLEGATIONS

         At all times material to this Indictment:

         I.     Insurance Auctions, LLC (IALLC), formerly known as GSA Auctions, LLC

  (GSA), was a Florida limited liability company whose principal place of business was 401 East

  Las Olas Boulevard, Suite 130, Fort Lauderdale, Florida.

         2.     Online lnsurance Auctions, Inc. (OIA) was a Florida corporation whose principal

  place of business was 401 East Las Olas Boulevard, Suite 130, Fort Lauderdale, Florida.

         3.     Insurance Auctions Direct, lnc. (IAD) was a Delaware corporation whose principal

  place of business was 1000 North West Street, Suite 1200, Wilmington, Delaware. SABRINA

  SCHNEKKER was the President of IAD.
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 2 of 11



         4.      My Dealer Auction Corporation (MDA) was a Florida corporation whose principal

  place of business was 450 Alton Road, #3203, Miami Beach, Florida.             MERKOURIOS

  ALEXOPOULOS was the President ofMDA.

         5.      Insurance Auctions, Inc. (IAI) was a Delaware corporation whose principal place

  of business was 300 Delaware Avenue, Suite 210, Wilmington, Delaware. MERKOURIOS

  ALEXOPOULOS was the Director of IAI.

         6.      EZ Haul, Inc. (EZH) was a Florida corporation whose principal place of business

  was 1200 Brickell Avenue, Suite 1950, Miami, Florida. MERKOURIOS ALEXOPOULOS was

  the President of EZH.

         7.      I Bid Live, Inc. (IBL) was a Florida corporation whose principal place of business

  was 1200 Brickell Avenue, Suite 1950, Miami, Florida. MERKOURIOS ALEXOPOULOS was

  the President of IBL.

         8.      Online Payment Solutions (OPS) was a Florida corporation whose principal place

  of business was 1200 Brickell Avenue, Suite 1950, Miami, Florida.              MERKOURIOS

  ALEXOPOULOS was the Vice-President of OPS.

         9.      Insurance Auctions, Inc. (IA) was a Florida corporation whose principal place of

  business was 333 SE 2nd Avenue, Suite 2000, Miami, Florida.                    MERKOURIOS

  ALEXOPOULOS was the President of IA.

         10.     Salvageworldauctions.com was an online retailer created by MERKOURIOS

  ALEXOPOULOS, which purported to sell salvaged vehicles.

         11.     Defendant MERKOURIOS ALEXOPOULOS was a resident of Miami-Dade

  County, Florida.

                                                 2
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 3 of 11



          12.     Defendant SABRINA SCHNEKKER was a resident of Massapequa, New York.

                                             COUNT 1
                                 Conspiracy to Commit Wire Fraud
                                         (18 u.s.c. § 1349)

          1.      The General Allegations section of this Indictment is re-alleged and incorporated

  by reference as though fully set forth herein.

         2.       From in or around August 2013, through in or around May 2018, in Miami-Dade

  County, in the Southern District of Florida, and elsewhere, the defendants,

                               MERKOURIOS ALEXOPOULOS and
                                   SABRINA SCHNEKKER,

  did knowingly and willfully, that is, with the intent to further the object of the conspiracy, combine,

  conspire, confederate and agree with each other and with others known and unknown to the Grand

  Jury, to commit an offense against the United States, that is, to knowingly and with intent to

  defraud, devise and intend to devise a scheme and artifice to defraud and to obtain money and

  property by means of materially false and fraudulent pretenses, representations and promises,

  knowing that the pretenses, representations, and promises were false and fraudulent when made,

  and for the purpose of executing the scheme and artifice to defraud, did knowingly transmit and

  cause to be transmitted, by means of wire communication in interstate and foreign commerce,

  certain writings, signs, signals, pictures and sounds, in violation of Title 18, United States Code,

  Section 1343.

                                PURPOSE OF THE CONSPIRACY

         3.       It was the purpose of the conspiracy for MERKOURIOS ALEXOPOULOS and

  SABRINA SCHNEKKER, and their co-conspirators to unlawfully enrich themselves through the


                                                    3
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 4 of 11



  creation of materially false and fraudulent online motor vehicle auctions intended to induce victims

 to bid on, and make payments for, vehicles which were never in fact provided to the victims.

                       MANNER AND MEANS OF THE CONSPIRACY

         The manner and means by which the defendants and their co-conspirators sought to

 accomplish the object and purpose of the conspiracy, included, among other things, the following:

         4.      MERKOURIOS ALEXOPOULOS created Salvageworldauctions.com as an

 online retailer purporting to sell salvaged vehicles. Potential buyers would pay a $500 entrance

 fee to bid on the vehicles purportedly for sale. Once a bid was accepted, the buyer would then

 receive an email with instructions on how to finalize the purchase of the vehicle, and the buyer

 would then send a wire transfer or cashier's check in exchange for the delivery of the vehicle.

         5.     MERKOURIOS ALEXOPOULOS and SABRINA SCHNEKKER opened

 various shell companies, including GSA, OIA, IAD, MDA, IAI, EZH, IBL, OPS, and IA, among

 others, to accept payments falsely and fraudulently induced for the purported sale of vehicles on

 Salvageworldauctions.com.

         6.     MERKOURIOS ALEXOPOULOS and SABRINA SCHNEKKER opened

 bank accounts at various banks, including City National Bank, Ci ti Bank, PNC Bank, Wells Fargo,

 Regions Bank, BB&T, Suntrust Bank, and Chase Bank, among others, in the names of their shell

 compames.

         7.     MERKOURIOS ALEXOPOULOS falsely and fraudulently posted vehicles for

 auction on Salvageworldauctions.com.

         8.     Individual purchasers would bid for the purported vehicles until the auctions

 expired. MERKOURIOS ALEXOPOULOS then sent false and fraudulent e-mails, utilizing the

                                                  4
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 5 of 11



  e-mail account info@salvageworldauctions.com, discussing the final terms for the payment and

  delivery of the vehicles with the individual purchasers.

         9.      Through these emails, MERKOURIOS ALEXOPOULOS instructed the

  purchasers to send the purchase monies via wire transfer or money orders to the various bank

  accounts controlled by ALEXOPOULOS and SABRINA SCHNEKKER and maintained at City

  National Bank, Citi Bank, PNC Bank, Wells Fargo, Regions Bank, BB&T, Suntrust Bank, and

  Chase Bank, among others.

         10.     After the victims transferred the purchase monies to the bank accounts controlled

  by MERKOURIOS ALEXOPOULOS and SABRINA SCHNEKKER, the conspirators would

  use those monies to pay their personal expenses and to further their fraud.

         11.     MERKOURIOS ALEXOPOULOS and SABRINA SCHNEKKER never

  delivered, nor did the victims receive, the vehicles ordered and paid for by the victim purchasers

  from ALEXOPOULOS and SCHNEKKER through Salvageworldauctions.com.

         All in violation of Title 18, United States Code, Section 1349.

                                           COUNTS2-5
                                             Wire Fraud
                                        (18 U.S.C. §§1343 and 2)

         From in or around August 2013, through in or around May 2018, in Miami-Dade County,

  in the Southern District of Florida, and elsewhere, the defendants,

                              MERKOURIOS ALEXOPOULOS and
                                  SABRINA SCHNEKKER,

  did knowingly, and with intent to defraud, devise and intend to devise a scheme and artifice to

  defraud, and to obtain money and property by means of materially false and fraudulent pretenses,


                                                   5
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 6 of 11



 representations, and promises, knowing that the pretenses, representations, and promises were

 false and fraudulent when made, and, for the purpose of executing the scheme and artifice, did

 knowingly transmit and cause to be transmitted, by means of wire communication in interstate and

 foreign commerce, certain writings, signs, signals, pictures and sounds, in violation of Title 18,

 United States Code, Section 1343.

                        PURPOSE OF THE SCHEME AND ARTIFICE

         1.     It was the purpose of the              scheme and artifice for MERKOURIOS

 ALEXOPOULOS and SABRINA SCHNEKKER and their accomplices to unlawfully enrich

 themselves through the creation of materially false and fraudulent motor vehicle auctions intended

 to induce victims to bid on, and make payments for, vehicles which were never in fact provided to

 the victims.

                                    SCHEME AND ARTIFICE

        2.      Paragraphs 4 through 11 of the Manner and Means section from Count 1 of this

 Indictment are re-alleged and incorporated by reference as though fully set forth herein as the

 description of the scheme and artifice.

                                       USE OF THE WIRES

        3.      On or about the dates specified as to each count below, in Miami-Dade County, in

 the Southern District of Florida, the defendants, as specified as to each count below, for the purpose

 of executing and in furtherance of the aforesaid scheme and artifice to defraud, and to obtain

 money and property by means of materially false and fraudulent pretenses, representations, and

 promises, knowing that the pretenses, representations, and promises were false and fraudulent

 when made, did knowingly transmit and cause to be transmitted by means of wire communication

                                                   6
                                                                                                          tf

                                                                                                          I
                                                                                                          t
                                                                                                          '
                                                                                                          I
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 7 of 11



  in interstate and foreign commerce, certain writings, signs, signals, pictures, and sounds, as more

  specifically described below:

   COUNT         DEFENDANT(S)            APPROXIMATE                DESCRIPTION OF WIRE
                                             DATE                       COMMUNICATION
       2         MERKOURIOS               August 8, 2014        Wire transfer in the approximate
                 ALEXOPOULOS                                    amount of $3 7 ,3 73 from victim
                                                                "J.F.'s" Chase Bank account in
                                                                California to GSA Auctions LLC's
                                                                Wells Fargo bank account ending in
                                                                -7585 in the Southern District of
                                                                Florida.
       3           SABRINA                January 22, 2016      Wire transfer in the approximate
                 SCHENEKKER                                     amount of $34,250 from victim
                     and                                        "S.N. 's" Chase Bank account in
                 MERKOURIOS                                     California, to I Bid Live Inc.' s
                 ALEXOPOULOS                                    Chase bank account ending in -7783
                                                                in the Southern District of Florida.
      4          MERKOURIOS              September 12, 2017     Wire transfer in the approximate
                 ALEXOPOULOS                                    amount of $42,500 from victim
                                                                "S.C. 's" BBVA Compass Bank
                                                                account m Texas to Insurance
                                                                Auctions Inc. 's City National bank
                                                                account ending in -1167 in the
                                                                Southern District of Florida.
      5          MERKOURIOS               October 17, 2017      Wire transfer in the approximate
                 ALEXOPOULOS                                    amount of $56,746 from victim
                                                                "H.S.A.'s" Open Bank account in
                                                                California to Insurance Auctions
                                                                Inc. 's City National bank account
                                                                ending in -1167 in the Southern
                                                                District of Florida.

           In violation of Title 18, United States Code, Sections 1343 and 2.




                                                    7
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 8 of 11



                                FORFEITURE ALLEGATIONS

         1.     The allegations of this Indictment are hereby re-alleged by reference fully

 incorporated herein for the purpose of alleging criminal forfeiture to the United States of America

 of certain property in which one of more of the defendants, MER.KOURIOS ALEXOPOULOS



                                                                                                         I
 and SABRINA SCHNEKKER, have an interest.

        2.      Upon conviction of a violation of Title 18, United States Code, Section 1343 and/or
                                                                                                         l
 a conspiracy to commit such a violation, as alleged in Counts I through 5 of this Indictment, the

 defendants shall each forfeit to the United States of America all property constituting, or derived
                                                                                                         I
 from, proceeds obtained, directly or indirectly, as a result of such violation, pursuant to Title 18,

 United States Code, Section 98 l (a)(l)(C).
                                                                                                         I
                                                                                                         t
                                                                                                         J
        All pursuant to Title I 8, United States Code, Section 981 (a)( l )(C), and the procedures set   e
                                                                                                         l
 forth at Title 21, United States Code, Section 853, made applicable by Title 28, United States Code,
                                                                                                         f
 Section 2461 (c).
                                                                                                         I
                                                                                                         t
                                                                                                         i


 ARIANA FAJARDO ORSHAN \
 UNIT D STATES ATTORNEY
                                                                                                         t
                                                                                                         l
 JO THAN D. STRATTON
 AS IST ANT UNITED STATES ATTORNEY
                                                                                                         I
                                                  8                                                      I
                                                                                                         f
                                                                                                         f
                                                                                                         I
                                                                                                         I
                                                                                                         I
                                                                                                         !
                                                                                                         ;
                                                                                                         !
                                                                                                         l
                                                                                                         f
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 9 of 11
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                              CASE NO.
v.
MERKOURIOS ALEXOPOULOS, and                           CERTIFICATE OF TRIAL ATTORNEY*
SABRINA SCHNEKKER,
                              Defendants.             Superseding Case Information:


Court Division:    (Select One)                       New Defendant(s)                    YesO
                                                      Number of New Defendants
     I./ IMiami        D       Key West               Total number of counts
     D FTL             D       WPB 0FTP
         I do hereby certify that:
         1.       I have carefully considered the allegations of the indictment, the number of defendants, the number
                  of probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
         3.       Interpreter:    (Yes or No)
                  List language and/or dialect
         4.       This case will take       ..§:I__   days for the parties to try.
         5.       Please check appropriate category and type of offense listed below:

                  (Check only one)                                     (Check only one)




                                                             §                               ~
         I        0 to 5 days                                          Petty
         II       6 to 10 days                                         Minor
         III      11 to 20 days                                        Misdem.
         IV       21to60 days                                          Felony
         v        61 days and over
         6.        Has this case been previously filed in this District Court? (Yes or No)       No
         If yes:
         Judge:                                              Case No.
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?          (Yes or No)      No
         If yes:
         Magistrate Case No.
         Related Miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)           No


         7.       Does this case originate from a matter~in the~ Region of the U.S. Attorney's Office
                  prior to October 121-, 2003?    Yes L___J No L____{__J




                                                               J at an D. Stratton
*Penalty Sheet(s) attached                                      SSISTANT UNITED STA TES ATTORNEY
                                                               FLORIDA BAR NO. 93075

                                                                                                           REV 4/8/08
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 10 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

  Defendant's Name: MERKOURIOS ALEXOPOULOS



  Count#: 1

  Conspiracy to Commit Wire Fraud

  Title 18, United States Code, Section 1349

  *Max. Penalty: 20 Years' Imprisonment

  Counts #: 2-5

  Wire Fraud

  Title 18, United States Code, Section 1343

  *Max. Penalty: 20 Years' Imprisonment

   *Refers only to possible term of incarceration, does not include possible fines, restitution,
           special assessments, parole terms, or forfeitures that may be applicable.
Case 1:18-cr-20874-MGC Document 1 Entered on FLSD Docket 11/13/2018 Page 11 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENAL TY SHEET

  Defendant's Name: SABRINA SCHNEKKER
                                                                                                   Ii
                                                                                                   I
  Count#: 1

  Conspiracy to Commit Wire Fraud
                                                                                                   iI
                                                                                                   f

  Title 18, United States Code, Section 1349

  *Max. Penalty: 20 Years' Imprisonment

  Count#: 3

  Wire Fraud

  Title 18, United States Code, Section 1343

  *Max. Penalty: 20 Years' Imprisonment

   *Refers only to possible term of incarceration, does not include possible fines, restitution,
           special assessments, parole terms, or forfeitures that may be applicable.
